UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO


JERRY VALENTINE, JR.,                                                :
                                                                     :   Case No. 1:18-cv-1887
                       Plaintiff,                                    :
                                                                     :
vs.                                                                  :   OPINION & ORDER
                                                                     :   [Resolving Doc. 13]
COMMISSIONER OF SOCIAL                                     :
SECURITY,                                                            :
                                                                     :
                        Defendant.                                   :
------------------------------------------------------------------

JAMES S. GWIN, UNITED STATES DISTRICT JUDGE:

           In April 2015, Plaintiff Jerry Valentine, Jr. applied for supplemental security income

alleging disability. 1

           The Social Security Administration denied his application initially and on

reconsideration. 2 At Valentine’s request, an administrative law judge (“ALJ”) considered his

case. 3 The ALJ concluded that Plaintiff Valentine was not disabled. 4 The Social Security

Appeals Council denied Plaintiff’s request for review. 5

           Valentine then brought this suit, asking the Court to reverse the ALJ’s decision. 6 He

argues that the ALJ lacked substantial evidence to find that Valentine did not require a cane,

the ALJ failed to evaluate Valentine’s need to elevate his legs, and the ALJ erroneously and

ambiguously found that Valentine was limited to superficial interaction with others. 7

Magistrate Judge Burke issued a Report and Recommendation (“R&R”) recommending that


           1 Doc. 12 at 259.
           2 Id. at 172, 184.
           3 See id. at 189.
           4 Id. at 14.
           5 Id. at 5.
           6 Doc. 1.
           7 Doc. 13.
Case No. 1:18-cv-191
Gwin, J.

the Court affirm the ALJ’s decision. 8

        If a party had objected to this R&R, the Court would consider the objected-to portions

de novo. 9 However, because neither party has objected, the Court may adopt the R&R

without review. 10

        Moreover, the Court has conducted its own review and agrees with Judge Burke—the

evidence sufficiently supported the ALJ’s conclusion.

        Accordingly, the Court ADOPTS Magistrate Judge Burke’s R&R and AFFIRMS the ALJ’s

decision.



        IT IS SO ORDERED.



Dated: September 13, 2019                               s/       James S. Gwin
                                                        JAMES S. GWIN
                                                        UNITED STATES DISTRICT JUDGE




        8 Doc. 18.
        9 28 U.S.C. § 636(b)(1).
        10 Thomas v. Arn, 474 U.S. 140, 149 (1985).

                                                      -2-
